DETAILED ACTION
           Notice of Pre-AIA  or AIA  Status

1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     Continued Examination Under 37 CFR 1.114
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-6-21 has been entered.

                                                 Response to Arguments
3.          Applicant’s arguments filed 7-6-2021 have been fully considered but are moot in view of the new ground(s) of rejection(s).
          
Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, and in further view of Gilson, US 2016/0248474.

         Regarding claim 1, Delaunay teaches of a method of streaming video (See [0014] streaming video content) comprising:
         providing a portion of a recorded video asset to a transcoder or transcoders (See [0031] transcoder continuously captures a portion of the incoming content, transcodes it into the desired bit rate and encapsulates it in a formal suitable for adaptive streaming); 
         pre-transcoding the portion of the video asset into a number of chunks, the pre-transcoding limited to the number of chunks that are only the portion of the video, and storing the pre-transcoded chunks to allow transmission beginning at least at a first low bitrate (See [0031]-[0033] which discloses of pre-transcoding one or more consecutive chunks of the beginning of the stream for transmission of at least a first low bitrate/different qualities);
       receiving a request from a remote HTTP Live Streaming (HLS) client player for the recorded video asset at a determined bitrate (See [0021] and [0032] which discloses sending a request from a HTTP streaming player for content at a desired format, rate, quality, etc.); and
        transmitting the stored pre-transcoded chunks to the remote HLS client player at a bitrate no greater than the determined bitrate for a selected period of time (See [0021] and [0030]-[0033] which discloses of transmitting the pre-transcoded chunks at the requested bitrate for at least a period of time of at least the time included in pre-
    
       Delaunay is silent with respect to the selection based on the determined bitrate.
       However, in the same field of endeavor, Lundberg teaches of the selection based on the determined bitrate (See [0030], [0148]-[0152], [0156], and [0167]-[0171]).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delaunay to have incorporated the teachings of Lundberg for the mere benefit of being able to adjust bitrates based on the current conditions of the network/bandwidth for better quality.

         The combination of Delauney and Lundberg is silent with respect to the magnitude of the period based on the determined bitrate.
         However, in the same field of endeavor, Gilson teaches of magnitude of the period based on the determined bitrate (See [0074], which discloses of transmitting of the content at the lower than requested bitrate until the desired bitrate has been reached, therefore the amount of time the lower bitrate content is transmitted depends and is based on how high the determined/requested bitrate is).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delauney and Lundberg to have incorporated the teachings of Gilson for the mere benefit of providing the desired requested bitrate with minimal initial starting delay of the content.

6.      Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, in view of Gilson, US 2016/0248474, and in further view of Ramamurthy, US 2014/0143439.

        Regarding claim 2, the combination of Delaunay, Lundberg, and Gilson teaches the method of claim 1, the method further comprising:
       transmitting at least a first one of the pre-transcoded chunks at said first low bitrate (See Delaunay, [0030]-[0033]); and measuring a bandwidth available to the remote HLS player (See Delaunay, [0021] and [0030]-[0032]).
        
        The combination of Delaunay, Lundberg, and Gilson is silent with respect to where the pre-transcoded portion of the video asset comprises chunks pre-transcoded at multiple increasing bitrates and transmitting subsequent ones of the pre-transcoded chunks at the multiple increasing bitrates for a remainder of the period of time.
        However, in the same field of endeavor, Ramamurthy teaches of where the pre-transcoded portion of the video asset comprises chunks pre-transcoded at multiple increasing bitrates and transmitting subsequent ones of the pre-transcoded chunks at the multiple increasing bitrates for a remainder of the period of time (See Fig.4-6, [0040]-[0044], [0051], [0069], [0070], [0072], and [0078]-[0079] which discloses of multiple pre-encoded/pre-transcoded portions of the video segments of an asset/playlist and transmitting subsequent media files of the playlist at increasing bitrates that conform to the network qualities).


        Regarding claim 3, the combination teaches the method of claim 2, wherein the multiple increasing bitrates includes a highest bitrate chosen to be less than an available bandwidth receivable by the remote player by a predetermined margin (See Ramamurthy, Fig.4-6; [0052], [0065]-[0066] which discloses selecting and transmitting the media segments to be that within the threshold of the bandwidth; Delaunay, [0030]-[0033]; avoiding overflow and adapting rates based on the network bandwidth and buffer fullness; Lundberg, [0148]-[0156]).

        Regarding claim 4, the combination teaches the method of claim 2, wherein the multiple increasing bitrates includes a highest bitrate to match equal to the bandwidth of the remote player (See Ramamurthy, [0062] and [0065] matching rates to the value of the bandwidth; Lundberg, [0148]-[0156]).

        Regarding claim 5, the combination teaches the method of claim 2, wherein the multiple increasing bitrates include two or more higher bitrates (See Ramamurthy, [0074]-[0077]; Lundberg, [0148]-[0156]).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, in further view of Gilson, US 2016/0248474, and in further view of Martin, US 9,472,239.

          Regarding claim 7, the combination of Delaunay, Lundberg, and Gilson teaches the method of claim 1.
          The combination is silent with respect to wherein the pre-transcoding of the chunks begins at a bookmarked timestamp.
           However, in the same field of endeavor, Martin discloses of chunks that begin at a bookmarked timestamp (See col.12 lines 14-16 which discloses that the bookmarks can identify one or more portions of the video that are to be transcoded).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delaunay, Lundberg, and Gilson to have incorporated the teachings of chunks beginning at bookmarked timestamps as to provide a method for being able to identify the one or more portions of the video that are to be transcoded (See Martin, col.1 line 8-10).

8.      Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, in view of Gilson, US 2016/0248474, and in further view of Chen et al., US 2013/0326024.

         Regarding claim 8, the combination of Delaunay, Lundberg, and Gilson teaches the method of claim 1. The combination further teaches of transcoding the requested 
         However, in the same field of endeavor, Chen teaches of during a startup time when the transcoded chunks are transmitted, beginning transmission of the remaining chunks at a time position to allow seamless transition from the transcoded chunks provided to the player (See Fig.3 and [0039]-[0044] which discloses that temporal alignment allows for a seamless transition from completing playback of one version of a predefined segment of the media program to beginning playback of a different version of a next sequential predefined segment of the media program).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delaunay, Lundberg, and Gilson and their teachings of pre-transcoding in parallel for transmission to a remote HLS player and real time transcoding of the subsequent chunks/segments to have incorporated the teachings of Chen to ensure seamless playback upon transitions from different segments upon a startup/begin time.

9.      Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, in further view of Gilson, US 2016/0248474, in further view of Chen et al., US 2013/0326024, and in further view of Baccichet, US 2015/0237090.

          Regarding claim 9, the combination of Delaunay, Lundberg, Gilson, and Chen teaches the method of claim 8, wherein the pre-transcoded chunks include a first number of chunks of the video asset (See Delaunay, [0020]-[0021] and [0030]-[0033]), and the chunks transcoded in real-time include chunks after the first number of chunks of the video asset, wherein real-time transcoding begins at the time of transmission of the pre-transcoded chunks (See Delaunay, [0020]-[0021] and [0030]-[0033]; Lundberg, [0148]-[0156]).
       The combination is silent with respect to wherein the transmission of the chunks transcoded in real-time begins after a predetermined number of pre-transcoded chunks are transmitted.
        However, in the same field of endeavor, Baccichet teaches of wherein the transmission of the chunks transcoded in real-time begins after a predetermined number of pre-transcoded chunks are transmitted (See [0023], [0034]-[0035] and [0052]-[0053]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delaunay, Lundberg, Gilson, and Chen to have incorporated the teachings of Baccichet for the mere benefit of being able to keep constant buffer fullness for seamless display of the content.
       
         Regarding claim 10, the combination teaches the method of claim 9, wherein all of the first number of pre-transcoded chunks are transmitted before the chunks transcoded 

         Regarding claim 11, the combination teaches the method of claim 9, wherein not all of the first number of pre-transcoded chunks are transmitted before the chunks transcoded in real-time chunks are transmitted (See Delaunay, [0030]-[0034]; See Baccichet, [0023], [0034]-[0035] and [0052]-[0053]; Lundberg, [0148]-[0156]).

10.      Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, in further view of Gilson, US 2016/0248474,  in further view of Schmidt et al., US 2014/0380376.

         Regarding claim 12, Delaunay teaches of a device for streaming HTTP Live Streaming (HLS) video to at least one remote HLS player device (See [0014] and [0031]-[0033]; Fig.1), the device comprising:
          
          a memory storing processor executable code to cause the processor to provide the HLS video stream to perform the following steps:
               provide a portion of a recorded video asset to a transcoder or transcoders (See analysis of claim 1); 
               pre-transcode the portion of the recorded asset into a number of chunks, the pre-transcoding limited to the number of chunks that are only the portion of the video, 
       receive a request from the remote HLS client for the recorded video asset at a determined bitrate (See analysis of claim 1); and
        transmit the stored pre-transcoded chunks to the remote HLS at a bitrate no greater than the determined bitrate for a selected period of time, and thereafter transmitting chunks transcoded in real time at the determined bitrate (See analysis of claim 1).

       Delaunay is silent with respect to the selection based on the determined bitrate.
       However, in the same field of endeavor, Lundberg teaches of the selection based on the determined bitrate (See [0030], [0148]-[0152], [0156], and [0167]-[0171]).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delaunay to have incorporated the teachings of Lundberg for the mere benefit of being able to adjust bitrates based on the current conditions of the network/bandwidth for better quality.

         The combination of Delauney and Lundberg is silent with respect to the magnitude of the period based on the determined bitrate.
         However, in the same field of endeavor, Gilson teaches of magnitude of the period based on the determined bitrate (See [0074], which discloses of transmitting of the content at the lower than requested bitrate until the desired bitrate has been reached, 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delauney and Lundberg to have incorporated the teachings of Gilson for the mere benefit of providing the desired requested bitrate with minimal initial starting delay of the content.

       The combination of Delaunay, Lundberg, and Gilson is silent with respect to a Digital video recorder for the streaming; an interface for transmitting the streaming HLS video to the remote HLS player and a processor connected to control the interface and providing the HLS stream through the interface.
        However, in the same field of endeavor, Schmidt teaches of a Digital video recorder for the streaming; an interface for transmitting the streaming HLS video to the remote HLS player and a processor connected to control the interface and providing the HLS stream through the interface (See Fig.1, and [0015]; [0076]).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delaunay, Lundberg, and Gilson to have incorporated the teachings of Schmidt for the mere benefit of being compatible with different devices.

11.      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, in further view of .

        Regarding claim 13, the combination of Delaunay, Lundberg, Gilson, and Schmidt teaches the method of claim 12, the method further comprising:
       transmitting at least a first one of the pre-transcoded chunks at said first low bitrate (See Delaunay [0030]-[0033]); and measuring a bandwidth available to the remote HLS player (See Delaunay, [0021] and [0030]-[0032]).
        
        The combination of Delaunay, Lundberg, Gilson, and Schmidt is silent with respect to where the pre-transcoded portion of the video asset comprises chunks pre-transcoded at multiple increasing bitrates and transmitting subsequent ones of the pre-transcoded chunks at the multiple increasing bitrates for a remainder of the period of time.
        However, in the same field of endeavor, Ramamurthy teaches of where the pre-transcoded portion of the video asset comprises chunks pre-transcoded at multiple increasing bitrates and transmitting subsequent ones of the pre-transcoded chunks at the multiple increasing bitrates for a remainder of the period of time (See Fig.4-6, [0040]-[0044], [0051], [0069], [0070], [0072], and [0078]-[0079] which discloses of multiple pre-encoded/pre-transcoded portions of the video segments of an asset/playlist and transmitting subsequent media files of the playlist at increasing bitrates that conform to the network qualities).
.

12.      Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, in further view of Gilson, US 2016/0248474,  in further view of Schmidt et al., US 2014/0380376, and in further view of Chen, et al., US 2013/0326024.

         Regarding claim 14, the combination of Delaunay, Lundberg, Gilson, and Schmidt teaches the method of claim 12. The combination further teaches of transcoding the requested content in parallel (See Delaunay, [0020], and [0030]-[0033]). The combination is silent with respect to comprising during a startup time when the pre-transcoded chunks are transmitted, beginning pre-transcoding and transmission of the remaining chunks at a time position to allow seamless transition from the pre-transcoded chunks provided to the remote HLS player.
         However, in the same field of endeavor, Chen teaches of during a startup time when the transcoded chunks are transmitted, beginning transmission of the remaining chunks at a time position to allow seamless transition from the transcoded chunks provided to the player (See Fig.3 and [0039]-[0044] which discloses that temporal alignment allows for a seamless transition from completing playback of one 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delaunay, Lundberg, Gilson, and Schmidt and their teachings of pre-transcoding in parallel for transmission to a remote HLS player and real time transcoding of the subsequent chunks/segments to have incorporated the teachings of Chen to ensure seamless playback upon transitions from different segments upon a startup/begin time.

13.      Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al., US 2014/0208374 in view of Lundberg, US 2015/0156511, in view of Gilson, US 2016/0248474, in further view of Schmidt et al., US 2014/0380376, in further view of Chen, et al., US 2013/0326024, and in further view of Baccichet, US 2015/0237090.

          Regarding claim 15, the combination of Delaunay, Lundberg, Schmidt, Gilson, and Chen teaches the method of claim 14, wherein the pre-transcoded chunks include a first number of chunks of the video asset (See Delaunay, [0020]-[0021] and [0030]-[0033]), and the chunks transcoded in real-time include chunks after the first number of chunks of the video asset, wherein real-time transcoding begins at the time of transmission of the pre-transcoded chunks (See Delaunay, [0020]-[0021] and [0030]-[0033]; Lundberg, [0148]-[0156]).

        However, in the same field of endeavor, Baccichet teaches of wherein the transmission of the chunks transcoded in real-time begins after a predetermined number of pre-transcoded chunks are transmitted (See [0023], [0034]-[0035] and [0052]-[0053]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Delaunay, Lundberg, Gilson, Schmidt, and Chen to have incorporated the teachings of Baccichet for the mere benefit of being able to keep constant buffer fullness for seamless display of the content.

    Contact
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov